Citation Nr: 1733940	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right hamstring disability.  

5.  Entitlement to service connection for an appendectomy scar. 

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, related to a lumbar spine disability.  

8.  Entitlement to service connection for erectile dysfunction, related to a lumbar spine disability.  

9.  Entitlement to a higher initial rating for a gastrointestinal disability, in excess of 10 percent, prior to June 11, 2014; and in excess of 30 percent as of June 11, 2004.  

10.  Entitlement to a higher initial rating in excess of 10 percent for recurrent cysts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1988, from April 1989 to October 1989, and from May 2006 to July 2007. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified regarding all issues, except for service connection for a neurological disability of the bilateral lower extremities and erectile dysfunction, before a Decision Review Officer in April 2012, and a transcript of that hearing has been associated with the claims file.  The Veteran did not request a hearing regarding the issues of entitlement to service connection for a neurological disability of the bilateral lower extremities and erectile dysfunction.

In February 2016, the Board remanded a claim for service connection for sleep apnea for additional development.  An April 2017a rating decision established service connection for sleep apnea.  Therefore, that issue is no longer on appeal.

In February 2016, the Board denied higher initial ratings for recurrent cysts and a gastrointestinal disability of sigmoid ulcers.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In an October 2016 Order, the Court granted a September 2016 Joint Motion for Remand signed by both parties and remanded the issues to the Board for action consistent with the terms of the Joint Motion.

The May 2010 rating decision from which this appeal arises established service connection for two gastrointestinal disabilities, sigmoid ulcers, rated as 10 percent, and Barrett's esophagitis, rated 0 percent.  The Veteran appealed the initial rating assigned for sigmoid ulcers to the Board, but did not appeal the initial rating assigned for Barrett's esophagitis.  On June 11, 2014, the Veteran filed a claim for an increased rating for Barrett's esophagitis.  A May 2016 rating decision assigned a 30 percent rating for a gastrointestinal disability, to include sigmoid ulcers and Barrett's esophagitis, effective from the date of the filing of the claim for an increased rating.  Under VA regulations, ratings for different gastrointestinal disability, such as sigmoid ulcers and Barrett's esophagitis, will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code that indicates the predominant disability picture.  38 C.F.R. § 4.114 (2016).  Therefore, the issue before the Board is a higher initial rating for a gastrointestinal disability, in excess of 10 percent prior to June 11, 2014, and in excess of 30 percent as of June 11, 2014.  

The issues of entitlement to service connection for a lumbar spine disability, an appendectomy scar, a neurological disability of the bilateral lower extremities, and erectile dysfunction; and higher initial ratings for a gastrointestinal disability and recurrent cysts are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  On June 20, 2016, prior to the promulgation of a decision in the appeals for service connection for right ankle and right hamstring disabilities, VA received notification from the appellant that a withdrawal of those appeals was requested.

2.  On March 2, 2017, prior to the promulgation of a decision in the appeals for service connection for headaches and a right knee disability, VA received notification from the appellant that a withdrawal of those appeals was requested.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appeal for service connection for a right ankle disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a withdrawal of the appeal for service connection for a right hamstring disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a withdrawal of the appeal for service connection for headaches by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for a withdrawal of the appeal for service connection for a right knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the appeals for service connection for right ankle, right hamstring, headache, and right knee disabilities and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for service connection for a right ankle disability is dismissed.

The appeal for service connection for a right hamstring disability is dismissed.

The appeal for service connection for headaches is dismissed.

The appeal for service connection for a right knee disability is dismissed.


REMAND

Regarding the claim for service connection for a lumbar spine disability, the Veteran claims that he incurred a lumbar spine disability during his final period of service, lasting from May 2006 to July 2007.  The record indicates that the Veteran was diagnosed with bulging discs in the lumbar spine in December 2008, approximately one year and five months after separation from service.  The Veteran has submitted lay statements and testimony indicating that he experienced in-service back pain.  The Veteran also has submitted lay statements from others and a doctor's opinion, suggesting that his lumbar spine disability began during service.  In a September 2012 VA medical examination report, a VA examiner opined that the Veteran's lumbar spine disability was less likely than not related to service, because the service medical records contained no notation indicating treatment or diagnosis for a lumbar spine disability.  The Board notes that the September 2012 VA examiner, in explaining the opinion, did not consider the lay statements of record, suggesting that the Veteran incurred a lumbar spine disability in service.  Therefore, the September 2012 examiner's opinion is inadequate because it was based on an incomplete review of the evidence.  Therefore, a remand is necessary to schedule an additional VA examination.  As the issues of entitlement to service connection for a neurological disability of the lower extremities and erectile dysfunction, both claimed as related to the lumbar spine disability, are inextricably intertwined with the claim for service connection for a lumbar spine disability, they must also be remanded.  

Regarding the claim for service connection for an appendectomy scar, the Board notes that, in a November 2013 letter, the Veteran made comments suggesting that he wanted to withdraw that issue.  Since that time, the Veteran has been silent regarding that issue, having submitted no further evidence or argument in support of that claim.  However, as the Veteran has not affirmatively stated that he wants to withdraw that issue, VA will continue to adjudicate the claim.  The record contains many statements from the Veteran indicating that he underwent an appendectomy in November 2007, only four months after separation from his final period of active service.  However, the record does not contain any records regarding the appendectomy procedure or diagnosing the Veteran with scars related to that procedure.  A remand is necessary to obtain additional treatment records.

Regarding the issue of entitlement to a higher initial rating for a gastrointestinal disability, in a June 2017 letter, the Veteran indicated that he had experienced worsening gastrointestinal disability symptomatology of such severity that he underwent an April 2017 colonoscopy.  Therefore, a remand is necessary to obtain outstanding treatment records, to include all records regarding the April 2017 colonoscopy, and to schedule a VA examination to determine the current severity of the gastrointestinal disability.

Regarding the issue of entitlement to a higher initial rating for recurrent cysts, in the June 2017 letter, the Veteran indicated that he was undergoing treatment for that disability.  The records referred to in the letter are not included in the record of evidence.  As the most recent VA examination was provided in July 2012, a remand is necessary to obtain outstanding treatment records and to schedule a VA examination to determine the current severity of recurrent cysts.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for a lumbar spine disability, a neurological disability of the bilateral lower extremities, erectile dysfunction, gastrointestinal disability, recurrent cysts, and appendectomy.  Request that the Veteran provide releases or all records regarding treatment for any gastrointestinal disability, to include any reports regarding an April 2017 colonoscopy, and any records regarding recent treatment for recurrent cysts.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of the claimed low back disability, neurological disabilities of the lower extremities, and erectile dysfunction.  The examiner must review the record and should note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In writing the opinion, the examiner should reference the service medical records and the post-service treatment records, to include the December 2017 private treatment record diagnosing a lumbar spine disability approximately one year and five months after the Veteran's separation from his final period of active service.  The examiner should also reference the lay statements provided and submitted by the Veteran in support of the claim, and the February 2012 letter from a private examiner, suggesting a relationship between the lumbar spine disability and service.  After conducting an examination, the examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disability of the lower extremities was caused by a service-connected low back disability?  

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed neurological disability of the lower extremities was aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected low back disability?  
 
(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction was caused by a service-connected low back disability?  

(e)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction was aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected low back disability?  

3.  Schedule the Veteran for a VA examination with a gastroenterologist or another qualified examiner to determine the severity of the service-connected gastrointestinal disability, to include Barrett's esophagitis with reflux and anemia and aphthous sigmoid ulcers and nodular mucosa.  The examiner must review the record and should note that review in the report.  After testing, the examiner should indicate any gastrointestinal diagnoses, to potentially include sigmoid ulcers, Barrett's esophagitis, or ulcerative colitis, and comment upon the severity of each disability.  The examiner should note any functional impairment caused by any gastrointestinal disability, including a full description of the functional effects of the disability upon his ordinary and occupational activities.

4.  Schedule the Veteran for a VA skin examination to determine the severity of recurrent cysts and the nature and etiology of the claimed appendectomy scar, to include the size of the scar.  The examiner should identify any pathology related to the service-connected recurrent cysts, and conduct all necessary tests and elicit findings in response to the applicable criteria.  The examiner should specify the location and extent of any residuals of the recurrent cysts in terms of a percentage of the body and percentage of exposed areas.  The examiner should note whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required to treat the skin disability, and if so, the frequency and duration of use during the past 12-month period.  The examiner should take into account any flare-ups related to the recurrent cysts the Veteran may have experienced during the year and discuss whether the Veteran's disability is productive of any additional functional impairment.  The examiner should opine whether it is at least as like as not (50 percent or greater probability) that an appendectomy scar or appendectomy residuals are the result of an event, injury, or disease during service.  The examiner should consider the Veteran's lay statements regarding the appendix symptomatology resulting in appendectomy in providing the opinion.

5.  Then, readjudicate the claims for service connection for a lumbar spine disability, an appendectomy scar, a neurological disability of the bilateral lower extremities, and erectile dysfunction; and higher initial ratings for a gastrointestinal disability and recurrent cysts.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


